CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM PricewaterhouseCoopers LLP We hereby consent to the incorporation by reference in this Post-Effective Amendment No. 97 to the registration statement on Form N-1A (File No. 2-10816) (Registration Statement) of our report dated September 12, 2007, relating to the financial statements and financial highlights appearing in the July 31, 2007, Annual Report of The George Putnam Fund of Boston, which are also incorporated by reference into the Registration
